Title: John Adams to Abigail Adams, 3 May 1780
From: Adams, John
To: Adams, Abigail



My dear Portia

May 3. 1780


Having just heard of a Small Brig bound directly from Nantes to Boston, I write you, one Line. The day before Yesterday, I had a letter from your Uncle Smith by Way of Amsterdam, 26 February. I should advise you to embrace these Opportunities by Way of Spain and Holland, otherwise I shall very seldom hear from you. There are a full Bushell of Letters from me, and your share is among them, on their Way, but when they will arrive I know not.

The English Stocks are fallen two Per Cent and they are expected to fall much more on Account of the Confederation of the maritime Powers in support of Reason, Justice and Common Sense against the Extravagancies of Great Britain. Convulsed at home, Ireland falling off, after America, and all the Nations of Europe agreed in one Plan, against her: Yet the Government of England diminish none of their Pride, Obstinacy, or other, unsocial Passions.
I have not a Line from Congress, and but one from you, since my departure now almost 6 months. I wrote you by Trash, Babson, and the Marquis de la Fayette—these are all arrived I hope. The Alliance has many Letters from me to Congress and to you and others on board—so has the Fleet of de Rochambeau.
We are all well. So Nabby goes to Boston on the Ice. Tell Tommy he is his Papas favourite, because he left him to enjoy the Company of his Mama, and his sister. His Brothers are well and learn cleverly, but not so fast as he, I believe.
